       Case: 1:19-cv-02482 Document #: 25 Filed: 05/18/20 Page 1 of 3 PageID #:149




                       UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER COLON,                           )
                                             )
                Plaintiff,                   )       Case No. 1:19-cv-02482
                                             )
         vs.                                 )       Honorable Sara L. Ellis
                                             )
K2M, INC., and ANY AND ALL                   )
UNKNOWN MANUFACTURERS                        )
OF THE DEVICES IN QUESTION,                  )
                                             )
                Defendants.                  )

                                   JOINT STATUS REPORT

         NOW COME Plaintiff, Christopher Colon, and Defendant, K2M, Inc., by and through

their respective attorneys, pursuant to the Court’s Third Amended General Order 20-0012, file

this Joint Status Report:

 I.      DISCOVERY:

         A. The Parties are currently engaged in written discovery. This case is subject to the
            MIDP, so the Parties have exchanged all MIDP answers, as well as 26(a)(1)
            disclosures. Each Party has also issued its own written discovery to the opposing
            party. Plaintiff has answered all outstanding written discovery. Defendant requested
            that a protective order be in place prior to answering their written discovery. This
            Court entered that protective order on or about March 3, 2020. Unfortunately, due to
            the outbreak of COVID-19, Defendant has been delayed in its ability to answer
            Plaintiff’s written discovery. Defendant has indicated that the answers will be
            forthcoming by July 1, 2020. Additionally, Defendant has requested Plaintiff’s
            medical records through Record Copy Services and is still awaiting responses from
            Plaintiff’s providers. Discovery was set to close on May 29, 2020; however, due to
            these unforeseen circumstances, the Parties request an extension to complete fact
            discovery.

         B. The Parties propose the following revised Discovery Schedule:

                a. Fact Discovery to close on October 31, 2020.
                b. Expert Discovery Schedule to be set after close of fact discovery.

 II.     MOTIONS:
 Case: 1:19-cv-02482 Document #: 25 Filed: 05/18/20 Page 2 of 3 PageID #:150




   A. There are no pending motions, and the Parties do not anticipate any motions being
      filed within the next 45 days unless the Court would prefer the Parties file a written
      motion to extend the fact discovery closure. If the Parties do not receive compliance
      with any third-party subpoenas, motions to compel may also be necessary.

III. SETTLEMENT:

   A. The Parties have discussed the possibility of settlement; however, they do not
      anticipate any meaningful discussions until written discovery is completed. Once
      written discovery is completed the Parties will evaluate whether a settlement
      conference would be fruitful.

IV. OTHER ISSUES:

   A. The Parties do not foresee any other issues that would require Court action other than
      the aforementioned proposed discovery schedule.

   B. The Parties do not believe a telephonic hearing with the Court is necessary at this
      time, unless the Court believes such a hearing is needed.




                                            2
Case: 1:19-cv-02482 Document #: 25 Filed: 05/18/20 Page 3 of 3 PageID #:151




                                        CHRISTOPHER COLON

                                        By: /s/ Kenneth A. Nazarian ________
                                                 One of his Attorneys

                                        James A. Karamanis (ARDC #6203479)
                                        Kenneth A. Nazarian (ARDC# 6309765)
                                        BARNEY & KARAMANIS, LLP
                                        Two Prudential Plaza
                                        180 N. Stetson, Suite 3050
                                        Chicago, Illinois 60601
                                        Tel.: (312) 553-5300
                                        james@bkchicagolaw.com
                                        Ken@bkchicagolaw.com


                                        K2M, INC.

                                        By: /s/ Raymond Rushing_(with permission)_
                                                 One of its Attorneys

                                        Robert H. Riley
                                        Brian O’Connor Watson
                                        Raymond D. Rushing
                                        RILEY SAFER HOLMES & CANCILA LLP
                                        Three First National Plaza
                                        70 W Madison St, Ste 2900
                                        Chicago, Illinois 60602
                                        Tel.: (312) 471-8700
                                        bwatson@rshc-law.com
                                        rrushing@rshc-law.com




                                    3
